             
                        Case 4:20-cv-04887-JSW Document 31-38 Filed 07/31/20 Page 1 of 4




        1
          UNITED STATES DISTRICT COURT
        2 NORTHERN DISTRICT OF CALIFORNIA
       3 NATIONAL            ASSOCIATION           OF)
         MANUFACTURERS,             CHAMBER        OF)
       4 COMMERCE      OF  THE   UNITED   STATES   OF )
         AMERICA,          NATIONAL          RETAIL)
       5 FEDERATION, TECHNET, and INTRAX,)
         INC.,                                        )            Case No.: 20-cv-4887
       6                                              )
                        Plaintiffs,                   )
       7                                              )
                 v.                                   )            DECLARATION OF ZANE BROWN IN
       8                                              )            SUPPORT OF PLAINTIFFS’ MOTION
         UNITED STATES DEPARTMENT OF)                              FOR PRELIMINARY INJUNCTION
       9 HOMELAND SECURITY, UNITED STATES)
      10 DEPARTMENT OF STATE, CHAD F.)
         WOLF, in his official capacity as Acting)
      11 Secretary of Homeland Security, MICHAEL R.)
         POMPEO, in his official capacity as Secretary)
      12 of State,                                    )
                                                      )
      13                Defendants.                   )
                                                      )
      14
      15                I, Zane Brown, declare as follows:
      16                1.     I serve as Vice President & Associate General Counsel, Labor and Employment at
      17 Amazon.com, Inc. (“Amazon”). I have been employed at Amazon for more than 19 years. As
      18 Vice President & Associate General Counsel, my team and I are responsible for establishing
      19 Amazon’s legal and corporate policies relating to U.S. immigration and workforce/employment
      20 policy. Amazon is a member of Plaintiff organization the Chamber of Commerce of the United
      21 States of America.
      22                2.     Amazon, a global and Fortune 100 company based in Seattle, Washington, offers
      23 millions of unique products through Amazon Marketplace. Any approved business or entrepreneur
      24 can sell virtually any item to Amazon.com’s millions of customers. Amazon.com is also a leading
      25 cloud-computing provider, and provider of other services including digital streaming and grocery
      26 delivery.
      27                3.     I am familiar with Presidential Proclamation 10052 (“Proclamation”), issued on
      28


                                                               1
             DECLARATION OF ZANE BROWN IN SUPPORT OF PRELIMINARY INJUNCTION
             
                        Case 4:20-cv-04887-JSW Document 31-38 Filed 07/31/20 Page 2 of 4




        1 June 22, 2020. While the stated intent of the Proclamation was to assist America’s economic
        2 recovery in the wake of the COVID-19 pandemic, the reality is that this directive will restrict entry
        3 of individuals that have historically played a vital role in our economy.
        4         4.      Amazon believes the U.S. should welcome the best and the brightest talent from

        5 around the world, which is imperative for our country’s competitiveness. As a global company,
        6 Amazon’s hiring and employment practices aim to attract and develop locally available and
        7 qualified talent and move internal high-skilled and knowledgeable employees where they are most
        8 needed within the company. Today, Amazon has more than 590,000 employees in the U.S. from
        9 all backgrounds, including H-1B and L-1 visa holders, who are dedicated to inventing on behalf
      10 of and serving our customers.
      11                5.   As most states and cities in the U.S. have implemented various “shelter at home”

      12 or “self-quarantine” orders, U.S. consumers have relied on Amazon and other companies to obtain
      13 critical items during the pandemic. Throughout the COVID-19 crisis, Amazonians have been
      14 working very hard to get necessary supplies delivered to customers who need them. In response to
      15 the tremendous increase in demand for our online retail services, Amazon has continued to grow
      16 its U.S.-based workforce and deployed additional technical resources to strengthen and maintain
      17 its e-commerce services.
      18                6.   Amazon Web Services (“AWS”), the part of our company that provides cloud based

      19 computing services, has also experienced extraordinary demand during the pandemic, as working
      20 remotely has become the new common practice of U.S. enterprises. AWS has built solutions that
      21 help customers address the needs and challenges of today. These include information technology
      22 infrastructure, remote work, and e-learning, as well as other solutions that can help expedite
      23 businesses to work in the cloud.
      24                7.   Before the COVID-19 pandemic, certain Amazon employees traveled overseas to

      25 obtain a visa that would enable them to return to work in the U.S. but were not able to secure
      26 appointments with most routine U.S. consulate services closed. Now, due to the Proclamation,
      27 these employees will have to remain overseas even after U.S. consular services reopen. This will
      28 add inefficiency and cost and be disruptive to business operations.


                                                             2
             DECLARATION OF ZANE BROWN IN SUPPORT OF PRELIMINARY INJUNCTION
             
                        Case 4:20-cv-04887-JSW Document 31-38 Filed 07/31/20 Page 3 of 4




        1                8.   With several operating entities across the globe, Amazon typically is able to bring

        2     in high caliber and experienced personnel from foreign operations to the U.S. on L-1 visas, which

        3     allows us to create and retain jobs in the United States. Amazon has relied on the L-1B visa

        4     process to bring certain high-skill foreign-based employees to the U.S. to share in-depth technical

        5     expertise with their U.S. co-workers. Similarly, a number of Amazon’s senior managers have

        6     entered the U.S. in a managerial or executive capacity under the L-1A visa program to contribute

        7     uniquely Amazonian leadership experience to regional strategic planning and help identify

        8     emerging growth opportunities. However, the Proclamation’s suspension of certain visa

        9     processing and issuance has hindered Amazon’s ability to transfer highly skilled employees from

      10      other countries and bring key contributors from various regions of the world to the U.S.

      11                9.    In addition to the impact of the suspension of L-1 visa processing, Amazon’s H-1B

      12 employees are also affected by the Proclamation. Amazon’s H-1B employees provide high-level
      13 technical expertise. Their industrial experience and intimate knowledge of Amazon’s business
      14 operations are an integral part of Amazon’s continuous success and growth. The sudden
      15 suspension of H-1B visa issuance pursuant to the Proclamation stranded several H-1B employees
      16 who perform critical services to various Amazon operations.
      17                10.   For example, an Indian national, employed by Amazon for approximately 6 years,

      18 had been working in the U.S. as a senior manager with Amazon’s Transportation Operations
      19 Management (TOM) team where he was responsible for forecasting, planning, and predictive
      20 simulation capabilities for Amazon Fresh, Amazon Pantry and all Amazon Middle Mile
      21 transportation networks. TOM is a growing business covering field transportation logistics and
      22 operations. The TOM team plays a critical role in fast and efficient delivery to customers.
      23                11.   In March 2020, the employee travelled to India to visit family, and then was unable

      24 to return to the U.S. due to the COVID-19 travel restrictions and border closures. Since he will
      25 need a new H-1B visa stamp to return to the U.S., he will be unable to do so due to the
      26 Proclamation.
      27                12.   His inability to return to the U.S. makes it difficult for Amazon to leverage his

      28 expertise and knowledge to drive continuous improvements in resource optimization and further


                                                               3
             DECLARATION OF ZANE BROWN IN SUPPORT OF PRELIMINARY INJUNCTION
             
                        Case 4:20-cv-04887-JSW Document 31-38 Filed 07/31/20 Page 4 of 4




        1 improve speed of transportation execution, which has taken on a new importance during the global
        2 pandemic when delivery of items and transportation efficiency is a necessity.
        3               13.   The inhibition of Amazon’s ability to transfer key personnel from overseas

        4 operations will have a detrimental effect on business operations. U.S. customers’ reliance on online
        5 retail services has grown significantly during the COVID-19 pandemic and continues to grow.
        6 That growth has placed extraordinary demands on Amazon’s technology and system design,
        7 systems that must be scalable and deployed quickly to meet the needs of customers.
        8               14.   Like other Fortune 100 companies, Amazon builds its business plans around short-

        9 term and long-term goals. Many L-1 transfers from overseas operations were planned prior to the
      10 COVID-19 pandemic, and the transferees were expected to help implement Amazon’s operational
      11 growth plans. These are not jobs that Amazon can simply recruit and fill locally.
      12                15.   Amazon has relied on the availability of the H-1B and L-1 visas for staff planning

      13 and business operations. Sudden implementation of the Proclamation fails to take into account
      14 impact on routine business operations, including Amazon’s ability to source needed talent in the
      15 U.S.
      16
      17 I declare under penalty of perjury and under the laws of the United States that the foregoing is true
      18 and correct. Executed at Seattle, Washington, on July 31, 2020.
      19
      20                                                           Authorized Representative,
      21
      22                                                           ____________________________________
      23                                                           Zane Brown
      24                                                           Vice President & Associate General Counsel
      25
      26
      27
      28


                                                              4
             DECLARATION OF ZANE BROWN IN SUPPORT OF PRELIMINARY INJUNCTION
